Citation Nr: 0716677	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-19 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency & Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.

3.  Eligibility to Dependents' Educational Assistance under 
Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


REMAND

The veteran served on active duty from August 1947 to 
September 1976.  The veteran died in December 2002.  The 
appellant is the veteran's wife.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The appellant contends that the veteran had prostate cancer 
which contributed to his death.  In support of her 
contention, she submitted an amended Certificate of Death 
signed by Dr. Sweetser and Dr. Nanfro.  In the amendment to 
the death certificate, Dr. Nanfro stated that the veteran had 
a concurrent diagnosis of prostate cancer and that the 
diagnosis was documented by him.  Upon a review of the claims 
folder, the record contains no medical treatment records of 
the veteran pertaining to treatment of prostate cancer.  The 
Board finds that any medical treatment records of the veteran 
which show the existence of prostate cancer should be 
obtained from Drs. Nanfro and Sweetser.

The claims folder contains correspondence from the appellant 
received in August 2005 indicating a new contention relating 
to her claim.  It appears from her statement and the 
accompanying letter that she is alternatively seeking 
entitlement to service connection for cause of death due to 
the veteran's possible exposure to ionizing radiation.  The 
Board finds that this contention is inextricably intertwined 
with the original cause of death claim and must be addressed 
prior to disposition of the issue on appeal.  The RO should 
consider the additional evidence and take all steps necessary 
to develop this claim under the alternative radiation 
exposure theory as well.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be informed of the 
information and evidence needed to 
establish a disability rating and 
effective date for the issues on appeal as 
required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Attempt to obtain all medical 
treatment records of the veteran showing 
an existence of a diagnosis of prostate 
cancer from Dr. Nanfro and Dr. Sweetser.

3.  Take all necessary steps to develop 
the appellant's claim in view of the 
contention that the veteran's cause of 
death was due to disease caused by his 
alleged exposure to ionizing radiation.

4.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and the applicable 
time period in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




